Citation Nr: 0123380	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  99-23 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for fibrous 
mesothelioma secondary to asbestos exposure.

2.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for pulmonary fibrosis has 
been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Navy from August 1960 
to March 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee that denied service 
connection for fibrous mesothelioma secondary to asbestos 
exposure and denied the reopening of the pulmonary fibrosis 
service connection claim.

The Board notes that the appellant requested a Travel Board 
hearing in his VA Form 9 submitted in November 1999.  The 
appellant was scheduled for a Travel Board hearing, on August 
8, 2001, for which he failed to report.  There was no 
indication that there was good cause for his failure to 
report, nor has it been indicated that there is a desire to 
reschedule that hearing.  As such, the case has been referred 
to the Board for appellate review.

The Board notes that the appellant's claim for service 
connection for pulmonary fibrosis was originally denied in an 
RO rating decision issued in October 1995.  The appellant 
appealed the denial to the Board; the Board upheld the RO's 
denial in a decision issued in December 1997.  The appellant 
did not appeal the Board's decision.  Therefore, the December 
1997 Board decision represents the last final action on the 
merits.  Glynn v. Brown, 6 Vet. App. 523 (1994).  That Board 
decision also represents the last final decision on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Competent medical evidence documenting the existence of 
any fibrous mesothelioma is not of record.

3.  A December 1997 Board decision denied the appellant's 
claim for service connection for pulmonary fibrosis.

4.  Additional evidence submitted since the December 1997 
Board decision is not cumulative or redundant and, when 
viewed with the other evidence on file, bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  Fibrous mesothelioma was not incurred during active 
service.  38 U.S.C.A. §§  1101, 1110, 1131, 1154 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)); 
38 C.F.R. §§ 3. 303, 3.307 (2000); 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001).

2.  The December 1997 Board decision that denied the 
appellant's claim for service connection for pulmonary 
fibrosis is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2000).

3.  The evidence received subsequent to the December 1997 
Board decision is new and material, and it serves to reopen 
the appellant's claim for service connection for pulmonary 
fibrosis.  38 U.S.C.A. § 5108 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
denies the appellant's claim for service connection for 
fibrous mesothelioma on the ground that he has never been 
diagnosed with that condition.  The Board also will reopen 
the appellant's claim of entitlement to service connection 
for pulmonary fibrosis.

I.  Mesothelioma claim.

The appellant contends that he has suffered from fibrous 
mesothelioma that had its onset as a result of his exposure 
to asbestos during his active naval service, and that service 
connection for fibrous mesothelioma is therefore warranted.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

With chronic disease shown as such in service (or within the 
presumptive period) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. § §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The medical evidence does not establish any diagnosis of 
fibrous mesothelioma.  Review of the service records does not 
reveal any referable complaints, treatment or findings.  
Review of the post-service medical records indicate that, 
while a private pulmonologist thought, in October 1993, that 
the appellant might be suffering from a fibrous mesothelioma, 
subsequent medical testing and examination revealed that the 
left pleural mass thought to be a fibrous mesothelioma was 
actually acute pneumonitis superimposed on the idiopathic 
pulmonary fibrosis.  Biopsies performed in August 1994 
confirmed the diagnosis of idiopathic pulmonary fibrosis; the 
discharge summary included a diagnosis of left lung empyema.

None of the claims file records, however, contain medical 
evidence showing a diagnosis of any fibrous mesothelioma.  
Hence the evidence cannot establish a causal connection 
between this claimed disability and service because there is 
no diagnosis of said condition.

The Board notes that the written statements of the appellant 
that he suffered from fibrous mesothelioma that was causally 
connected to in-service exposure to asbestos are not 
probative as there is no evidence in the record that the 
appellant has any medical knowledge or expertise to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Upon review of the record, the Board finds that there is no 
competent medical evidence of the existence any fibrous 
mesothelioma during or subsequent to service.  In the absence 
of proof of a current disease or injury, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no competent evidence of record of any 
diagnosis of a fibrous mesothelioma, the Board concludes that 
the appellant's claim for service connection for such is 
denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply.  
Schoolman v. West, 12 Vet. App. 307, 311 (1999).

Lastly, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No.  106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  The Board also notes 
that the final rule implementing the provisions of the VCAA 
concerning claims governed by part 3 of Title 38, Code of 
Federal Regulations, has been published.  See 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After a preliminary review of the claims file, the Board 
finds that there has been substantial compliance with the 
notice/assistance provisions of the VCAA.  The rating 
decision and the Statement of the Case (SOC) notified the 
appellant and his representative of the evidence necessary to 
substantiate the claim, the evidence that had been received 
and the evidence to be provided by the claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for 
benefits.  In light of the fact that the appellant was never 
diagnosed with fibrous mesothelioma, there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  All relevant Federal records have 
been obtained, including VA records and service medical 
records.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  VA has obtained private medical 
records, as well as a medical opinion on the issues raised by 
this case.  Therefore, the Board finds that VA has completed 
its duties under the VCAA and all applicable law, regulations 
and VA procedural guidance.  Veterans Claims Assistance Act 
of 2000, Pub L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. § 3.103 
(2000); final rule published at 66 Fed. Reg. 45620 (August 
29, 2001).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review despite the fact the that the RO did not 
consider the case under VCAA or the implementing regulations 
and/or VA guidance issued pursuant to VCAA.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The RO provided the 
appellant with the pertinent evidentiary development which 
was subsequently codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  Furthermore, neither the appellant nor 
his representative has asserted that the case requires 
further development or action under VCAA or the implementing 
regulations.

II. New and material evidence claim.

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 3, 
codified at 38 U.S.C. § 5103A(f) (West Supp. 2001), provides 
that nothing in this section shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  Furthermore, 
the provisions of the implementing regulations make it clear 
that the new requirements under the amended regulations are 
only applicable to claims to reopen a finally decided claim 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  As 
defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court), has held that the new and 
material evidence necessary to reopen a previously and 
finally disallowed claim must be secured or presented since 
the time that the claim was finally disallowed on any basis, 
not only since the time the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
previously noted, the December 1997 Board decision, the last 
time the pulmonary fibrosis claim was finally disallowed on 
any basis, is final and may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R.  §§ 3.104(a), 3.156(a), 20.302(a).  Therefore, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the December 
1997 Board decision.  See Glynn v. Brown, 6 Vet. App. 523 
(1994).

The evidence considered by the Board in reaching the December 
1997 Board decision included the appellant's applications for 
benefits, his service medical records, private 
hospitalization records, private doctor treatment records, VA 
inpatient and outpatient treatment records, a VA medical 
opinion, copies of two medical journal articles and written 
statements from the appellant and his representative.  This 
evidence may be briefly summarized.

The appellant's VA Form 21-526, submitted in November 1993, 
indicates that he had been diagnosed with pulmonary fibrosis 
in June of 1993.  His service medical records do not reveal 
any reports or clinical findings indicative of the presence 
of any pulmonary disorders or symptomatology associated with 
early manifestations of pulmonary fibrosis.  Radiographic 
study of the chest, conducted prior to his separation from 
service, was within normal limits.  His service records 
reveal that he served aboard the USS Kitty Hawk and the USS 
Lynde McCormick.  The appellant's military occupational 
specialty (MOS) was communication security devices equipment 
technician.

Hospital records from the Angelo Community Hospital (ACH) 
indicate that the appellant was treated, in June 1993, for 
complaints of several weeks of shortness of breath and 
productive cough; reportedly, the appellant had had pneumonia 
approximately one year earlier.  Radiographic examination of 
the chest conducted in the course of the hospitalization 
revealed interstitial pulmonary edema with the presence of an 
area of pleural thickening and parenchymal density in the 
left lower lung field.  A fine needle biopsy of the left 
lower lobe revealed benign fibrous tissue.  At the time of 
his hospital discharge, acute pneumonitis, pulmonary 
interstitial fibrosis and pleural fibrosis were diagnosed.  
Later in June 1993, an open lung biopsy with multiple 
biopsies of the lingula of the left upper lobe and pleural 
density was performed at ACH.  Histologic examination of the 
specimens revealed no fungi and no acid-fast bacilli; there 
was no evidence of malignancy.  However, chronic inflammation 
and fibrosis of the pleura were shown.

Medical evidence from a private pulmonologist who treated the 
appellant, dated in October 1993, reveals treatment 
associated with history of cough and shortness of breath 
since early 1993, at which time pulmonary fibrosis was 
reportedly diagnosed.  The appellant told this doctor that he 
had had some exposure to asbestos in the past, but he was 
unable to provide specific information pertaining thereto.  
The pulmonologist diagnosed bilateral moderate interstitial 
lung disease and left pleural mass, noting that a biopsy had 
revealed chronic inflammation and fibrosis.

Medical records from a private internist, dated from April 
1992 to February 1994, reveal treatment associated with 
cough, shortness of breath, dyspnea on exertion and fatigue. 
In January 1994, community-acquired pneumonia and severe 
pulmonary fibrosis were diagnosed.  A February 1994 note from 
the internist indicates that the appellant had severe 
pulmonary fibrosis as shown by an open lung biopsy conducted 
in 1993.  The doctor noted that the appellant's 
symptomatology had increased in severity over the past year.

A February 1994 radiology report from ACH reveals changes 
consistent with marked pulmonary fibrosis, superimposed hazy 
infiltrates in each pulmonary base, increasing pleural 
thickening and a small pleural effusion in the left 
costophrenic angle and along the left lateral chest wall.  It 
was noted that, while the changes could represent rapidly 
progressing pulmonary fibrosis, it was believed that they 
constituted a superimposed active pulmonary inflammatory 
disease.

Outpatient records associated with treatment at VA facilities 
between February and March of 1994 reveal treatment for the 
appellant's pulmonary fibrosis.  A lung transplant 
evaluation, conducted in March 1994, revealed signs of 
pulmonary fibrosis and chronic pleural reaction of the left 
lung base.  An associate reaction could not be excluded in 
the right lung.

Records from the appellant's hospital stay at ACH in May 1994 
reveal that he was admitted due to a two-week history of 
increased dyspnea that was present on exertion and at rest.  
It was noted that he was oxygen-dependent at home.  Acute 
pneumonitis superimposed on severe pulmonary fibrosis was 
diagnosed.

Records of from the appellant's hospitalization at a VA 
facility in June 1994 reveal treatment associated with a 
preoperative evaluation for lung transplantation.  
Radiographic examination revealed bilateral interstitial lung 
disease and bilateral pleural effusion, greater on the left.

The appellant was subsequently hospitalized in a VA facility, 
in August 1994, for complaints of increased shortness of 
breath and dyspnea on exertion.  During that hospitalization, 
open right lung and pleural biopsies were performed.  The 
lung biopsy revealed pleural fibrosis, mild interstitial 
fibrosis, chronic inflammation, focal honeycombing, and focal 
emphysematous changes.  One section of the lung parenchyma 
had findings suggestive of emphysematous bullae and another 
revealed a possible hamartomatous proliferation.  The 
associated surgical pathology report specifically states that 
there was no evidence of any malignancy or asbestos bodies.  
The discharge summary included diagnoses of idiopathic 
pulmonary fibrosis and left lung empyema.  Cardiac testing, 
conducted in February 1995, revealed severe pulmonary 
hypertension with marked right-sided chamber enlargement.

In support of his claim of service connection for pulmonary 
fibrosis, the appellant submitted copies of two published 
articles relating to diseases associated with asbestos 
exposure: one from a 1989 issue of the NEW ENGLAND JOURNAL OF 
MEDICINE (NEJM) on asbestos-related diseases and another from 
a 1986 issue of the AMERICAN REVIEW OF RESPIRATORY DISEASES 
concerning the diagnosis of nonmalignant diseases related to 
asbestos.  The NEJM article suggests, in pertinent part, that 
benign pleural effusions occur in a small percentage of 
asbestos workers, usually less than 20 years after the 
initial exposure to high concentration of asbestos, and the 
diagnosis of the disorder is based on the history of exposure 
and the exclusion of other causes.  The other article 
indicates, in pertinent part, that the presence of uncoated 
asbestos fibers and asbestos bodies in the presence of 
interstitial fibrosis is mandatory for the pathologic 
diagnosis of asbestosis.

On VA medical examination in April 1995, the appellant stated 
that he had been in excellent health, running marathons until 
1992, when he developed pneumonia, followed by increasing 
dyspnea and a productive cough.  With regard to his history 
of active naval service, he indicated that he served as a 
"radioman" and he said he was exposed to asbestos while 
helping the electrical crews with work that involved the 
handling of asbestos.  After reviewing the claims file, the 
examiner rendered a diagnosis of pulmonary fibrosis (biopsy-
proven pulmonary fibrosis) with residuals and sequelae 
including dyspnea on exertion, right heart failure with 
pulmonary hypertension and right ventricular enlargement, a 
need for chronic oxygen therapy, pathological evidence of 
chronic inflammation and fibrosis with an absence of asbestos 
bodies, and reduced lung volumes.  On the question of whether 
the appellant's pulmonary fibrosis developed as a result of 
asbestos exposure, the examiner concluded, after a 
consultation with two pulmonary specialists, that in-service 
asbestos exposure could not reasonably be incriminated as the 
causative agent for the appellant's currently diagnosed 
interstitial pulmonary fibrosis.  In February 1996, the 
veteran reported that he had also helped remove asbestos from 
the pipes and vents in the boiler room and other areas of the 
ship when the ship was in dry dock.  He has also reported 
that at no other time in his life was he exposed to asbestos.  
The April 1995 VA examiner rendered a similar diagnosis to 
that reported in April 1995 after examining the appellant in 
July 1996.

The Board has considered each item of evidence that has been 
added to the record since the December 1997 Board decision to 
determine if it meets the test of being new and material.  
This evidence includes letters from two private doctors dated 
in 1998 and 1999, and written statements of the appellant and 
his representative.

The three letters from two private transplant physicians who 
have treated the appellant are essentially identical in 
content and wording.  In pertinent part, the doctors opine 
that the appellant's pulmonary condition "could potentially 
have been caused by asbestos exposure at a time much earlier 
in life" and it "was potentially caused by an environmental 
or occupational exposure during his earlier life" and it 
"could potentially have been caused by prior asbestos 
exposure."  No other elaboration was offered by either 
physician.

The Board notes that Court has held that "the use of the 
word 'could' . . . does not render [a] medical opinion 
without any probative value."  Molloy v. Brown, 9 Vet. App. 
513, 516 (1996).  The basis for the Board's 1997 disallowance 
of the claim was a lack of medical evidence linking pulmonary 
fibrosis to service or in-service exposure to asbestos.  See 
Evans, 9 Vet. App. at 285 (to reopen, newly presented 
evidence must be probative of issue that was basis for last 
final disallowance).  Further, the fact that two physicians, 
not just one, link asbestos exposure to the veteran's lung 
problems, make these opinions more probative.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

The Molloy Court held that where evidence supports service 
incurrence of an injury, the Board may not, on the one hand, 
deny the claim for lack of medical evidence and later, when 
medical evidence is submitted, refuse to reopen the claim due 
to the lack of evidence of service incurrence.  Id. (citing 
38 U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991)). 

The Board holds that the 1998 and 1999 opinions from the two 
private transplant physicians are not cumulative of other 
evidence in the record, and that they are relevant to and 
probative of the issue at hand (i.e., the etiology of the 
appellant's lung disability).  When viewed with the other 
evidence on file, they bear directly and substantially upon 
the specific matter under consideration and are so 
significant that they must be considered in order to fairly 
decide the merits of the appellant's claim.

Thus, the Board is persuaded that the evidence outlined above 
raises the possibility that in-service exposure to asbestos 
may be related to the veteran's lung condition which 
necessitated double lung transplantation.  For the 
aforementioned reasons, the veteran's claim is reopened.  
However, because the 1998 and 1999 medical opinions did not 
provide any reasons or bases for the conclusions reached 
therein, the Board finds that additional development is 
warranted.


ORDER

Service connection for fibrous mesothelioma is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for pulmonary fibrosis 
is reopened.  The benefit sought is granted to this extent.


REMAND

Having found that new and material evidence has been 
submitted, the Board finds that the change in law brought 
about by the VCAA mandates a remand for compliance with the 
notice and duty to assist provisions.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
Accordingly, a remand is required for the reasons set forth 
below. 

While the Board concludes that new and material medical 
evidence to support the veteran has been submitted, this is 
not the end of the inquiry.  The Board construes the 1998 and 
1999 medical opinions as some evidence that the veteran's 
pulmonary fibrosis was the result of an event in service, 
namely, asbestos exposure.  However, the physicians who 
provided the 1998 and 1999 medical opinions, E. W. Ely, M.D., 
and T. N. Hodges, M.D., did not provide reasons and bases for 
their opinions.  Given the amended statutory provisions 
regarding assistance to the veteran and need for 
clarification of the medical evidence of record, the Board is 
of the opinion that it may not properly proceed with 
appellate review of the claim in question until additional 
development has been accomplished.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  Specifically, the Board concludes that Dr. Ely 
and Dr. Hodges should be afforded an opportunity to 
supplement their opinions with reasons and bases for their 
conclusions.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should notify the veteran 
that, although Drs. Ely and Hodges have 
stated their opinions that the 
appellant's pulmonary condition could 
potentially have been caused by asbestos 
exposure at a time much earlier in life, 
the evidence from Drs. Ely and Hodges 
would be stronger if they provided a more 
specific rationale for their opinions 
other than the general statements they 
provided.  The RO should inform the 
veteran that, for example, the doctors' 
opinions would be more persuasive if they 
were based on a review of all the 
evidence of record.  It would also be 
helpful if they would refer specifically 
to particular items of evidence on which 
their opinions are based.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001) and the 
final rule published at 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001) is fully 
complied with and satisfied.

3.  The RO should then adjudicate the 
issue of entitlement to service 
connection for pulmonary fibrosis on the 
merits.  In so doing, the RO is to 
consider all records, including those 
received in response to the actions 
requested above and those received by the 
RO since the last statement of the case.  
In the event the benefits sought are not 
granted, the veteran should be provided 
with a supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue or issues on appeal.  An 
appropriate time should be allowed for a 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.  However, the appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals


 

